DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of an extruder comprising a melting zone, a wave zone and a mixing zone arranged between the melting and wave zone, the mixing zone in direction connection to the melting zone, wherein the melting zone extends from the inlet of the extrusion device and terminates at the mixing zone, wherein a flight depth of the melting zone decreases continuously in the extrusion direction along a longitudinal axis of the screw towards the mixing zone and a conveying web extending in a helix like manner along the screw axis as claimed formed in the melting zone and in the wave zone, wherein a conveying web of the melting zone terminates at an end of the melting zone facing the mixing zone and the conveying web of the wave zone begins at an end facing the mixing zone in addition to the other limitations present in the claims.
The closest prior art of record, Gregory, Schippers and Christiano, discuss related extrusion devices; however, as discussed in applicant’s response filed 12/20/2021 do not teach nor render obvious the particularly claimed arrangement.  Similar subject matter is disclosed in patent 11,273,420 to which a Terminal Disclaimer has been filed.
Claims 2-14 and 16 depend upon claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742